Name: 81/1069/EEC: Commission Decision of 22 December 1981 amending the Commission Decisions of 31 December 1980, 26 January 1981 and 18 March 1981 granting financial assistance within the framework of the supplementary measures established in favour of the United Kingdom (Wales, north-west of England, north of England, Scotland, south-west of England, Yorkshire and Humberside and Northern Ireland) (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-12-31

 Avis juridique important|31981D106981/1069/EEC: Commission Decision of 22 December 1981 amending the Commission Decisions of 31 December 1980, 26 January 1981 and 18 March 1981 granting financial assistance within the framework of the supplementary measures established in favour of the United Kingdom (Wales, north-west of England, north of England, Scotland, south-west of England, Yorkshire and Humberside and Northern Ireland) (Only the English text is authentic) Official Journal L 391 , 31/12/1981 P. 0029 - 0041+++++( 1 ) OJ NO L 284 , 29 . 10 . 1980 , P . 4 . ( 2 ) OJ NO L 44 , 17 . 2 . 1981 , P . 20 . ( 3 ) OJ NO L 44 , 17 . 2 . 1981 , P . 22 . ( 4 ) OJ NO L 57 , 4 . 3 . 1981 , P . 31 . ( 5 ) OJ NO L 57 , 4 . 3 . 1981 , P . 32 . ( 6 ) OJ NO L 96 , 8 . 4 . 1981 , P . 28 . ( 7 ) OJ NO L 96 , 8 . 4 . 1981 , P . 30 . ( 8 ) OJ NO L 96 , 8 . 4 . 1981 , P . 33 . ( 9 ) OJ NO L 96 , 8 . 4 . 1981 , P . 35 . ( 10 ) OJ NO L 96 , 8 . 4 . 1981 , P . 37 . ( 11 ) OJ NO L 131 , 20 5 . 1976 , P . 7 . ( 12 ) OJ NO L 284 , 29 . 10 . 1980 , P . 1 . COMMISSION DECISION OF 22 DECEMBER 1981 AMENDING THE COMMISSION DECISIONS OF 31 DECEMBER 1980 , 26 JANUARY 1981 AND 18 MARCH 1981 GRANTING FINANCIAL ASSISTANCE WITHIN THE FRAMEWORK OF THE SUPPLEMENTARY MEASURES ESTABLISHED IN FAVOUR OF THE UNITED KINGDOM ( WALES , NORTH-WEST OF ENGLAND , NORTH OF ENGLAND , SCOTLAND , SOUTH-WEST OF ENGLAND , YORKSHIRE AND HUMBERSIDE AND NORTHERN IRELAND ) ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/1069/EEC )$$ THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2744/80 OF 27 OCTOBER 1980 ESTABLISHING SUPPLEMENTARY MEASURES IN FAVOUR OF THE UNITED KINGDOM ( 1 ) , WHEREAS , IN ACCORDANCE WITH ARTICLE 4 OF REGULATION ( EEC ) NO 2744/80 , THE UNITED KINGDOM HAS SUBMITTED SPECIAL PROGRAMMES FOR WALES , THE NORTH-WEST OF ENGLAND , THE NORTH OF ENGLAND , SCOTLAND , THE SOUTH-WEST OF ENGLAND , YORKSHIRE AND HUMBERSIDE AND NORTHERN IRELAND ; WHEREAS , BY COMMISSION DECISIONS 81/25/EEC ( 2 ) AND 81/26/EEC ( 3 ) OF 31 DECEMBER 1980 , 81/80/EEC ( 4 ) AND 81/81/EEC ( 5 ) OF 26 JANUARY 1981 AND 81/197/EEC ( 6 ) , 81/198/EEC ( 7 ) , 81/199/EEC ( 8 ) , 81/200/EEC ( 9 ) AND 81/201/EEC ( 10 ) OF 18 MARCH 1981 , FINANCIAL ASSISTANCE WAS GRANTED TO SUB-PROGRAMMES FORMING PART OF THESE SPECIAL PROGRAMMES ; WHEREAS , IN ACCORDANCE WITH ARTICLE 6 ( 2 ) OF THE SAID REGULATION , THE UNITED KINGDOM HAS SUBMITTED A REPORT ON THE PROGRESS MADE IN CARRYING OUT THE SPECIAL PROGRAMMES AND THE PAYMENTS MADE WITH RESPECT TO THEM IN THE FINANCIAL YEAR ENDING ON 31 MARCH 1981 ; WHEREAS , AS THE CONDITION STIPULATED IN ARTICLE 2 ( C ) OF COUNCIL REGULATION ( EEC ) NO 1172/76 SETTING UP A FINANCIAL MECHANISM ( 11 ) , AS AMENDED BY REGULATION ( EEC ) NO 2743/80 ( 12 ) , HAS NOT BEEN MET , THE ENTIRE AMOUNT INITIALLY PROVIDED FOR IN THIS RESPECT SHOULD BE ENTERED UNDER THE HEADING OF THE SUPPLEMENTARY MEASURES ; WHEREAS THE LATEST DETAILS SUBMITTED CONCERNING THE PAYMENTS MADE BY THE UNITED KINGDOM AUTHORITIES AND THE ADDITIONAL APPROPRIATIONS NOW TO BE DISPOSED OF UNDER THE HEADING OF THE SUPPLEMENTARY MEASURES REQUIRE AN AMENDMENT OF THE SAID DECISIONS ; WHEREAS THE AMOUNT OF THE COMMUNITY'S FINANCIAL ASSISTANCE MUST BE RE-DETERMINED ; WHEREAS THE DETAILS OF THIS RE-DETERMINED ASSISTANCE ARE SET OUT IN THIS DECISION ; WHEREAS ALL THE CONDITIONS SET OUT IN THE SAID REGULATION ( EEC ) NO 2744/80 FOR GRANTING FINANCIAL ASSISTANCE ARE MET ; WHEREAS THE MEASURES PROVIDED FOR BY THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE SET UP UNDER ARTICLE 7 ( 1 ) OF THE SAID REGULATION , HAS ADOPTED THIS DECISION : ARTICLE 1 REGARDING WALES : ( A ) ARTICLE 1 OF COMMISSION DECISION 81/80/EEC IS HEREBY REPLACED BY THE FOLLOWING : ' FINANCIAL ASSISTANCE AMOUNTING TO 115.098 MILLION ECU , WHICH IS IN ADDITION TO THE SUM OF 92.1 MILLION ECU ALREADY GRANTED TO SUB-PROGRAMMES UNDER DECISION 81/25/EEC , IS HEREBY GRANTED TO THE SAME SUB-PROGRAMMES PROVIDED IN THE SPECIAL PROGRAMME FOR WALES ' . ( B ) THE ANNEX TO COMMISSION DECISION 81/25/EEC IS HEREBY REPLACED BY THE FOLLOWING : 'ANNEX SPECIAL PROGRAMME FOR WALES 1 . SUB-PROGRAMME : ROADS PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 146.967 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * - - EIB * - SPENDING AUTHORITIES : WELSH OFFICE GRANT DECISION : * 50 % * 73.484 MILLION ECU 2 . SUB-PROGRAMME : RAILWAYS PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 25.683 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * 1 % - EIB * - SPENDING AUTHORITIES : BRITISH RAIL GRANT DECISION : * 50 % * 12.842 MILLION ECU 3 . SUB-PROGRAMME : WATER AND SEWERAGE PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 55.112 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * 30 % - EIB * 11 % SPENDING AUTHORITIES : WELSH WATER AUTHORITY GRANT DECISION : * 30 % * 16.533 MILLION ECU 4 . SUB-PROGRAMME : ADVANCE FACTORIES PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 111.473 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * 30 % - EIB * - SPENDING AUTHORITIES : WELSH DEVELOPMENT AGENCY DEVELOPMENT BOARD FOR RURAL WALES GRANT DECISION : * 20 % * 22.294 MILLION ECU 5 . SUB-PROGRAMME : TELECOMMUNICATIONS PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 164.089 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * 0.3 % - EIB * - SPENDING AUTHORITIES : POST OFFICE GRANT DECISION : * 50 % * 82.045 MILLION ECU ( 1 ) THE FIGURES FOR ERDF CONTRIBUTIONS RELATE TO COMMITMENTS AND THOSE FOR EIB LOANS TO THE WHOLE OF THE LOAN CONTRACT . FOR THIS REASON THERE IS NO WAY OF ESTABLISHING A PERFECT RELATIONSHIP BETWEEN THESE AMOUNTS WHICH CAN RELATE TO INVESTMENTS MADE VERY OFTEN OVER A PERIOD OF MORE THAN ONE YEAR AND THE ANNUAL UNITED KINGDOM SPECIAL PROGRAMME EXPENDITURES , EVEN WHEN THESE EXPENDITURES COVER PARTLY THESE INVESTMENTS . ' ARTICLE 2 REGARDING NORTH-WEST ENGLAND : ( A ) ARTICLE 1 OF COMMISSION DECISION 81/81/EEC IS HEREBY REPLACED BY THE FOLLOWING : ' FINANCIAL ASSISTANCE AMOUNTING TO 141.844 MILLION ECU , WHICH IS IN ADDITION TO THE SUM OF 101.4 MILLION ECU ALREADY GRANTED TO SUB-PROGRAMMES UNDER DECISION 81/26/EEC , IS HEREBY GRANTED TO THE SAME SUB-PROGRAMMES PROVIDED FOR IN THE SPECIAL PROGRAMME FOR THE NORTH-WEST OF ENGLAND . ' ( B ) THE ANNEX TO COMMISSION DECISION 81/26/EEC IS HEREBY REPLACED BY THE FOLLOWING : ' ANNEX SPECIAL PROGRAMME FOR THE NORTH-WEST OF ENGLAND 1 . SUB-PROGRAMME : ROADS PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 97.383 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * - - EIB * - SPENDING AUTHORITIES : DEPARTMENT OF TRANSPORT GRANT DECISION : * 50 % * 48.692 MILLION ECU 2 . SUB-PROGRAMME : RAILWAYS PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 60.998 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * - - EIB * - SPENDING AUTHORITIES : BRITISH RAIL GRANT DECISION : * 50 % * 30.499 MILLION ECU 3 . SUB-PROGRAMME : WATER AND SEWERAGE PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 146.253 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * 1 % - EIB * 18 % SPENDING AUTHORITIES : NORTH WEST WATER AUTHORITY GRANT DECISION : * 30 % * 43.876 MILLION ECU 4 . SUB-PROGRAMME : ADVANCE FACTORIES PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 7.847 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * 1 % - EIB * - SPENDING AUTHORITIES : ENGLISH INDUSTRIAL ESTATES CORPORATION GRANT DECISION : * 20 % * 1.569 MILLION ECU 5 . SUB-PROGRAMME : TELECOMMUNICATIONS PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 237.216 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * 0.5 % - EIB * - SPENDING AUTHORITIES : POST OFFICE GRANT DECISION : * 50 % * 118.608 MILLION ECU ( 1 ) THE FIGURES FOR ERDF CONTRIBUTIONS RELATE TO COMMITMENTS AND THOSE FOR EIB LOANS TO THE WHOLE OF THE LOAN CONTRACT . FOR THIS REASON THERE IS NO WAY OF ESTABLISHING A PERFECT RELATIONSHIP BETWEEN THESE AMOUNTS WHICH CAN RELATE TO INVESTMENTS MADE VERY OFTEN OVER A PERIOD OF MORE THAN ONE YEAR AND THE ANNUAL UNITED KINGDOM SPECIAL PROGRAMME EXPENDITURES , EVEN WHEN THESE EXPENDITURES COVER PARTLY THESE INVESTMENTS . ' ARTICLE 3 REGARDING NORTH ENGLAND : ( A ) THE FIRST PARAGRAPH OF ARTICLE 1 OF COMMISSION DECISION 81/197/EEC IS HEREBY REPLACED BY THE FOLLOWING : ' FINANCIAL ASSISTANCE OF 145.626 MILLION ECU IS HEREBY GRANTED TO THE SUB-PROGRAMMES FORMING PART OF THE SPECIAL PROGRAMME FOR THE NORTH OF ENGLAND WHICH ARE SET OUT IN THE ANNEX HERETO . ' ( B ) THE ANNEX TO THE SAID DECISION IS HEREBY REPLACED BY THE FOLLOWING : ' ANNEX$$SPECIAL PROGRAMME FOR THE NORTH OF ENGLAND 1 . SUB-PROGRAMME : ROADS PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 60.700 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * - - EIB * - SPENDING AUTHORITY : DEPARTMENT OF TRANSPORT GRANT DECISION : * 50 % * 30.350 MILLION ECU 2 . SUB-PROGRAMME : RAILWAYS PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 35.316 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * - - EIB * - SPENDING AUTHORITY : BRITISH RAIL GRANT DECISION : * 50 % * 17.658 MILLION ECU 3 . SUB-PROGRAMME : WATER AND SEWERAGE PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 123.057 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * 12 % - EIB * 24 % SPENDING AUTHORITIES : NORTHUMBRIAN WATER AUTHORITY & NORTH-WEST WATER AUTHORITY GRANT DECISION : * 30 % * 36.917 MILLION ECU 4 . SUB-PROGRAMME : TELECOMMUNICATIONS PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 121.401 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * 4 % - EIB * - SPENDING AUTHORITY : POST OFFICE GRANT DECISION : * 50 % * 60.701 MILLION ECU ( 1 ) THE FIGURES FOR ERDF CONTRIBUTIONS RELATE TO COMMITMENTS AND THOSE FOR EIB LOANS TO THE WHOLE OF THE LOAN CONTRACT . FOR THIS REASON THERE IS NO WAY OF ESTABLISHING A PERFECT RELATIONSHIP BETWEEN THESE AMOUNTS WHICH CAN RELATE TO INVESTMENTS MADE VERY OFTEN OVER A PERIOD OF MORE THAN ONE YEAR AND THE ANNUAL UNITED KINGDOM SPECIAL PROGRAMME EXPENDITURES , EVEN WHEN THESE EXPENDITURES COVER PARTLY THESE INVESTMENTS . ' ARTICLE 4 REGARDING SCOTLAND : ( A ) THE FIRST PARAGRAPH OF ARTICLE 1 OF COMMISSION DECISION 81/198/EEC IS HEREBY REPLACED BY THE FOLLOWING : ' FINANCIAL ASSISTANCE OF 232.999 MILLION ECU IS HEREBY GRANTED TO THE SUB-PROGRAMMES FORMING PART OF THE SPECIAL PROGRAMME FOR SCOTLAND WHICH ARE SET OUT IN THE ANNEX HERETO . ' ( B ) THE ANNEX TO THE SAID DECISION IS HEREBY REPLACED BY THE FOLLOWING : ' ANNEX SPECIAL PROGRAMME FOR SCOTLAND 1 . SUB-PROGRAMME : ROADS PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 133.909 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * 3 % - EIB * - SPENDING AUTHORITY : SCOTTISH DEVELOPMENT DEPARTMENT GRANT DECISION : * 50 % * 66.955 MILLION ECU 2 . SUB-PROGRAMME : RAILWAYS PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 88.476 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * - - EIB * - SPENDING AUTHORITY : BRITISH RAIL GRANT DECISION : * 50 % * 44.238 MILLION ECU 3 . SUB-PROGRAMME : ADVANCE FACTORIES PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 65.667 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * 0.1 % - EIB * - SPENDING AUTHORITY : SCOTTISH DEVELOPMENT AGENCY - HIGHLANDS AND ISLANDS DEVELOPMENT BOARD$$GRANT DECISION : * 20 % * 13.133 MILLION ECU 4 . SUB-PROGRAMME : LAND RECLAMATION PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 32.925 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * - - EIB * - SPENDING AUTHORITY : SCOTTISH DEVELOPMENT AGENCY GRANT DECISION : * 20 % * 6.585 MILLION ECU 5 . SUB-PROGRAMME : TELECOMMUNICATIONS PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 204.175 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * 0.3 % - EIB * - SPENDING AUTHORITY : POST OFFICE GRANT DECISION : * 50 % * 102.088 MILLION ECU ( 1 ) THE FIGURES FOR ERDF CONTRIBUTIONS RELATE TO COMMITMENTS AND THOSE FOR EIB LOANS TO THE WHOLE OF THE LOAN CONTRACT . FOR THIS REASON THERE IS NO WAY OF ESTABLISHING A PERFECT RELATIONSHIP BETWEEN THESE AMOUNTS WHICH CAN RELATE TO INVESTMENTS MADE VERY OFTEN OVER A PERIOD OF MORE THAN ONE YEAR AND THE ANNUAL UNITED KINGDOM SPECIAL EXPENDITURE , EVEN WHEN THESE EXPENDITURES COVER PARTLY THESE INVESTMENTS . ' ARTICLE 5 REGARDING SOUTH-WEST ENGLAND : ( A ) THE FIRST PARAGRAPH ARTICLE 1 OF COMMISSION DECISION 81/199/EEC IS HEREBY REPLACED BY THE FOLLOWING : ' FINANCIAL ASSISTANCE OF 41.313 MILLION ECU IS HEREBY GRANTED TO THE SUB-PROGRAMMES FORMING PART OF THE SPECIAL PROGRAMME FOR THE SOUTH-WEST OF ENGLAND WHICH ARE SET OUT IN THE ANNEX HERETO . ' ( B ) THE ANNEX TO THE SAID DECISION IS HEREBY REPLACED BY THE FOLLOWING : ' ANNEX SPECIAL PROGRAMME FOR THE SOUTH-WEST OF ENGLAND 1 . SUB-PROGRAMME : RAILWAYS PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 13.427 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * - - EIB * - SPENDING AUTHORITY : BRITISH RAIL GRANT DECISION : * 50 % * 6.714 MILLION ECU 2 . SUB-PROGRAMME : WATER AND SEWERAGE PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 32.557 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * 10 % - EIB * 19 %SPENDING AUTHORITY : SOUTH-WEST WATER AUTHORITY GRANT DECISION : * 30 % * 9.767 MILLION ECU 3 . SUB-PROGRAMME : TELECOMMUNICATIONS PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 49.664 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * - - EIB * - SPENDING AUTHORITY : POST OFFICE GRANT DECISION : * 50 % * 24.832 MILLION ECU ( 1 ) THE FIGURES FOR ERDF CONTRIBUTIONS RELATE TO COMMITMENTS AND THOSE FOR EIB LOANS TO THE WHOLE OF THE LOAN CONTRACT . FOR THIS REASON THERE IS NO WAY OF ESTABLISHING A PERFECT RELATIONSHIP BETWEEN THESE AMOUNTS WHICH CAN RELATE TO INVESTMENTS MADE VERY OFTEN OVER A PERIOD OF MORE THAN ONE YEAR AND THE ANNUAL UNITED KINGDOM SPECIAL PROGRAMME EXPENDITURES , EVEN WHEN THESE EXPENDITURES COVER PARTLY THESE INVESTMENTS . ' ARTICLE 6 REGARDING YORKSHIRE AND HUMBERSIDE : ( A ) THE FIRST PARAGRAPH OF ARTICLE 1 OF COMMISSION DECISION 81/200/EEC IS HEREBY REPLACED BY THE FOLLOWING : ' FINANCIAL ASSISTANCE OF 219.793 MILLION ECU IS HEREBY GRANTED TO THE SUB-PROGRAMMES FORMING PART OF THE SPECIAL PROGRAMME FOR YORKSHIRE AND HUMBERSIDE WHICH ARE SET OUT IN THE ANNEX HERETO . ' ( B ) THE ANNEX TO THE SAID DECISION IS HEREBY REPLACED BY THE FOLLOWING : ' ANNEX SPECIAL PROGRAMME FOR YORKSHIRE AND HUMBERSIDE 1 . SUB-PROGRAMME : ROADS PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 34.397 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * - - EIB * - SPENDING AUTHORITY : DEPARTMENT OF TRANSPORT GRANT DECISION : * 50 % * 17.199 MILLION ECU 2 . SUB-PROGRAMME : RAILWAYS PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 71.921 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * 1 % - EIB * 0.2 % SPENDING AUTHORITY : BRITISH RAIL GRANT DECISION : 50 % * 35.961 MILLION ECU 3 . SUB-PROGRAMME : WATER AND SEWERAGE PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 138.508 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * 4 % - EIB * 13 % SPENDING AUTHORITY : YORKSHIRE WATER AUTHORITY GRANT DECISION : * 30 % * 41.552 MILLION ECU 4 . SUB-PROGRAMME : TELECOMMUNICATIONS PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 250.161 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * - - EIB * - SPENDING AUTHORITY : POST OFFICE GRANT DECISION : * 50 % * 125.081 MILLION ECU ( 1 ) THE FIGURES FOR ERDF CONTRIBUTIONS RELATE TO COMMITMENTS AND THOSE FOR EIB LOANS TO THE WHOLE OF THE LOAN CONTRACT . FOR THIS REASON THERE IS NO WAY OF ESTABLISHING A PERFECT RELATIONSHIP BETWEEN THESE AMOUNTS WHICH CAN RELATE TO INVESTMENTS MADE VERY OFTEN OVER A PERIOD OF MORE THAN ONE YEAR AND THE ANNUAL UNITED KINGDOM SPECIAL PROGRAMME EXPENDITURES , EVEN WHEN THESE EXPENDITURES COVER PARTLY THESE INVESTMENTS . ' ARTICLE 7 REGARDING NORTHERN IRELAND : ( A ) THE FIRST PARAGRAPH OF ARTICLE 1 OF COMMISSION DECISION 81/201/EEC IS HEREBY REPLACED BY THE FOLLOWING : ' FINANCIAL ASSISTANCE OF 165.950 MILLION ECU IS HEREBY GRANTED TO THE SUB-PROGRAMMES FORMING PART OF THE SPECIAL PROGRAMME FOR NORTHERN IRELAND WHICH ARE SET OUT IN THE ANNEX HERETO ' . ( B ) THE ANNEX TO THE SAID DECISION IS HEREBY REPLACED BY THE FOLLOWING : ' ANNEX SPECIAL PROGRAMME FOR NORTHERN IRELAND 1 . SUB-PROGRAMME : ROADS PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 77.439 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * 4 % - EIB * 12 % SPENDING AUTHORITY : DEPARTMENT OF ENVIRONMENT ( NORTHERN IRE - LAND ) GRANT DECISION : * 60 % * 46.463 MILLION ECU 2 . SUB-PROGRAMME : RAILWAYS PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 3.494 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * - - EIB * - SPENDING AUTHORITY : NORTHERN IRELAND RAILWAYS GRANT DECISION : * 60 % * 2.097 MILLION ECU 3 . SUB-PROGRAMME : WATER AND SEWERAGE PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 49.848 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * - - EIB * - SPENDING AUTHORITY : DEPARTMENT OF ENVIRONMENT ( NORTHERN IRE - LAND ) GRANT DECISION : 40 % * 19.939 MILLION ECU 4 . SUB-PROGRAMME : ADVANCE FACTORIES PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 23.360 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * - - EIB * - SPENDING AUTHORITY : DEPARTMENT OF COMMERCE ( NORTHERN IRE - LAND ) GRANT DECISION : * 20 % * 4.672 MILLION ECU 5 . SUB-PROGRAMME : LAND RECLAMATION PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 2.207 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * - - EIB * - SPENDING AUTHORITY : DEPARTMENT OF COMMERCE ( NORTHERN IRE - LAND ) GRANT DECISION : 20 % * 0.441 MILLION ECU 6 . SUB-PROGRAMME : TELECOMMUNICATIONS PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 99.328 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * 5 % - EIB * 20 % SPENDING AUTHORITY : POST OFFICE GRANT DECISION : * 60 % * 59.597 MILLION ECU 7 . SUB-PROGRAMME : HOUSING PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : * 163.708 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ) : - ERDF * - - EIB * - SPENDING AUTHORITY : NORTHERN IRELAND HOUSING EXECUTIVE GRANT DECISION : * 20 % * 32.741 MILLION ECU ( 1 ) THE FIGURES FOR ERDF CONTRIBUTIONS RELATE TO COMMITMENTS AND THOSE FOR EIB LOANS TO THE WHOLE OF THE LOAN CONTRACT . FOR THIS REASON THERE IS NO WAY OF ESTABLISHING A PERFECT RELATIONSHIP BETWEEN THESE AMOUNTS WHICH CAN RELATE TO INVESTMENTS MADE VERY OFTEN OVER A PERIOD OF MORE THAN ONE YEAR AND THE ANNUAL UNITED KINGDOM SPECIAL PROGRAMME EXPENDITURES , EVEN WHEN THESE EXPENDITURES COVER PARTLY THESE INVESTMENTS . ' ARTICLE 8 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 22 DECEMBER 1981 . FOR THE COMMISSION CHRISTOPHER TUGENDHAT VICE-PRESIDENT